Appellant files a motion for certiorari "to perfect the transcript in this case for the following matters: (1) To correct the statement of facts by fixing the signature of J.C. Smith, Judge of the County Court, thereto. (2) Appellant's motion for a new trial filed in the County Court." This court, on the motion as presented, cannot award the writ of certiorari as prayed for. We cannot, by a writ of certiorari, force the County Judge to sign a statement of facts, nor correct a motion for a new trial in the trial court. Even if the matters were shown by the motion to be as indicated, recurring to the transcript before us we find what purports to be a statement of facts *Page 206 
filed on the 22d day of February, 1896. The court adjourned for the term on that day. The statement of facts is not signed by counsel, nor approved by the judge; and, so far as the record before us is concerned, there is nothing to indicate that opposing counsel ever saw the statement of facts, or that it was ever presented to the judge. If it had been presented to both counsel and the court, and was not signed by counsel or approved by the court as a statement of facts, we can not award the writ of certiorari to compel the trial judge to now approve the statement of facts. Where the party desires a statement of facts to be incorporated in the record, it is his duty to prepare it, present it to opposing counsel, secure his agreement to it, and, in case the opposing counsel fails to agree to the same, then it should be presented to the court in the manner prescribed by the statute in such cases, in order to secure the approval of the judge, so that it may be filed, as a statement of facts, in the record. If the court failed or refused to do so, and by this action of the court he is deprived of his statement of facts, upon a showing to this court of diligence on his part in these respects this court will reverse the judgment, but we know of no authority for issuing a certiorari to compel a judge to affix his signature to a statement of facts. There is a motion for a new trial in the record, but in what respect it is deficient is not shown in the motion for writ of certiorari. If the record is incomplete in this respect, and the motion for a new trial is not correctly copied in the record, the writ of certiorari might be or can be awarded, in order to bring up the motion for a new trial as shown by the records below. The motion, as contained in the record, seems to be complete in all respects, is signed by counsel, and sets up three grounds why the new trial should be granted. Before a writ of certiorari will be awarded to perfect the record, it must be shown and verified in some manner that the record is deficient in respect to the matters sought to be corrected. This was not done. The writ of certiorari is refused. Appellant was convicted of simple assault, and fined five dollars, under an indictment charging him with an aggravated assault upon one H.H. Johnson with a knife, the same being a deadly weapon. On the trial of the case the State proved by Johnson that, "after defendant had left him, he (defendant) said to him he would shoot his heart out." "To which defendant objected, which objection was overruled, and defendant excepts, and tenders his bill of exceptions." Qualifying this bill, the court says: "The State proved by H.H. Johnson that, after defendant had stepped off about ten feet, defendant turned around and told Johnson that he would shoot his God-damned brains out. With this additional statement, this bill is allowed." It will be noticed that defendant states no ground of objection to the introduction of this testimony. The rule is well settled that, when no objection is stated, all objections are presumed to be waived. As presented in the bill, we are at a loss to know what objection should have been urged. It seems to have been a part and parcel of the transaction, and was clearly res gestæ. It is also contended *Page 207 
that the court erred in charging upon simple assault, and that the verdict is contrary to the law and the evidence. The evidence is not before us, and we will presume that the court was correct in charging the law in regard to simple assault. Defendant was convicted of simple assault, and, without the evidence, we will presume that the action of the court in these matters was correct. The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.